UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1934



JIMMY JACKSON LITTLE,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.     (05-9013-L)



Submitted: February 22, 2007               Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Jackson Little, Appellant Pro Se. Laurie Allyn Snyder,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jimmy Jackson Little appeals the tax court’s orders

sustaining the Commissioner’s collection determination with respect

to his 1998, 1999, 2000, and 2001 federal income tax liability and

imposing a penalty under 26 U.S.C. § 6673(a) (2000).       We have

reviewed the record and find no reversible error.   Accordingly, we

dismiss the appeal for the reasons stated by the tax court.

Little v. Comm’r of Internal Revenue, No. 05-9013-L (U.S.T.C.

Feb. 15, 2006).   We deny the Commissioner’s motion for sanctions

without prejudice.* We deny Little’s motion to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




     *
      The Commissioner is free to seek sanctions if Little files
another appeal in this court raising similar arguments.

                              - 2 -